DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 depends on claim 3.  Claim 3 is a method claim.  Claim 16 is a system claim.  This is improper dependency.  It appears that claim 16 should depend on claim 15, as provided in earlier claims 3 and 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-14, and 17-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dube (EP 3 354 612).
Dube discloses a system and method for detecting a tag in a system, the method comprising: monitoring a zone using one or more anchors (130a, 130b); detecting a location of a tag (110, 120) in the zone; and tracking the location of the tag (paragraphs 28-29); determining whether to execute a safety action based at least in part on the location of the tag (paragraphs 29-31).
Dube discloses the system and method, further comprising calibrating the one more anchors in the system, wherein the one or more anchors are positioned in a hoistway of an elevator system (figure 2), wherein the one or more anchors monitor at least one of an area above an elevator car or an elevator pit (figure 2).
Dube discloses the system and method further comprising transmitting an alarm (170) to at least one of a user device or the system (figure 2).
Dube discloses the system and method, wherein the tag is an ultra-wide band (UWB) RF tag (paragraphs 19 and 29).
Dube discloses the system and method, further comprising executing a safety action (brake) on an adjacent elevator car based at least in part on the location of the tag (paragraph 31).
Dube discloses the system and method, further comprising performing a first safety action based at least in part on the detection of the tag in a first sub-zone of the area of an elevator car (figure 2).
Dube discloses the system and method, further comprising performing a second safety action based at least in part on the detection of the tag in a second sub-zone of the area of the elevator car, wherein the first safety action is different from the second safety action (figure 2).
Dube discloses the method, further comprising detecting multiple tags having a unique identifier (paragraph 28).
Dube discloses the system for detecting a tag (120), the system comprising: a controller (30) configured to communicate with one or more anchors (130a, 130b); a tag (120) configured to transmit a signal, wherein the signal includes an identifier and location information; one or more anchors (130a, 130b), wherein the one or more anchors are configured to detect the signal from the tag (paragraphs 29-30); wherein the controller is configured to determine whether to execute a safety action responsive to receiving a signal from the one or more anchors based on detecting the signal from the tag (paragraphs 30-31).
	Dube discloses the system, wherein the controller is configured to perform trilateration of signals from a plurality of anchors and an anchor of the one or more anchors is configured as a master anchor (figure 2).

Claims 3-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/5/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837